KENNEDY, District Judge
(dissenting). I regret that I am unable to concur in the opinion representing the majority views of the court, and my reasons may be briefly stated as follows:
The gist of the matter for determination by this court rests in the construction of the contract for the purchase of the bonds between the parties. The principle so frequently laid down by the courts, and again reiterated in the prevailing opinion here, that there can be no contract without the mutual assent of the parties, is the true basis for a consideration of the questions involved. The trial court, having the witnesses and all the circumstances of the case immediately before it, found, virtually, that there was but one contract, consisting of two different parts; one touching the exercise of the option to purchase, and the other the delivery of the bonds, which, carried to its ultimate and logical conclusion, means that there was no meeting of the minds of the parties until both were executed and in effect. The latter clause or portion of the contract containing provisions void in law necessarily made the entire contract invalid. The evidence in the case seems to me to be sufficient to sustain this finding and conclusion of the tidal court, which should not be disturbed, and which would result in an affirmance of the Judgment,